DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to the application filed 30 September 2019.
Claims 1-10 are currently pending and have been examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: “creating, in a processor, a”, “optimizing, in said processor, the”, “tracking, in said processor, the”, “outputting, via said processor, a” are examples of what the claim limitations should look like. Please add commas in grammatically appropriate places.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
Claim 1 and therefore its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “SMBG” should be written out for clarity before the use of the abbreviation.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 further limits the equation set forth in claim 3, however the equation for ADRR does not use the function of LGBI in the claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-10 are drawn to a method which is a statutory categories of invention (Step 1: YES). 
Independent claim 1 recites maintaining the health of a diabetic patient by preventing the occurrence of a hypoglycemic even in said patient, comprising: creating a bivariate distribution that maps probability for an upcoming hypoglycemic event in said patient jointly to values of a measured glycemic variability and a measured low blood glucose of said patient; optimizing the bivariate distribution to achieve prediction of a predetermined percentage of hypoglycemic events below a predetermined BG value occurring in said patient within a predetermined future time period; tracking the optimized distribution over time using routine SMBG readings from the patient; and outputting a message to said patient when said optimized distribution indicates a certain probability for the occurrence of a hypoglycemic event in said patient within said predetermine future time period, based on SMBG data obtained from said patient. 
The recited limitations, as drafted, under the broadest reasonable interpretation, cover mathematical relationships by calculating probabilities of patient glycemic values. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships or mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “processor”, are recited at a high level of generality (e.g., that the calculating and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 5 and 
Page 23 where “The computer system 1400 may includes one or more processors, such as processor 1404. The Processor 1404 is connected to a communication infrastructure 1406 ( e.g., a communications bus, cross-over bar, or network). The computer system 1400 may include a display interface 1402 that forwards graphics, text, and/or other data from the communication infrastructure 1406 (or from a frame buffer not shown) for display on the display unit 1430. Display unit 1430 may be digital and/or analog”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-10 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 6-9 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kovatchev (US 2003/0212317 A1).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).


CLAIM 1-
Kovatchev teaches the limitations of:
maintaining the health of a diabetic patient by preventing the occurrence of a hypoglycemic event in said patient comprising (Kovatchev teaches determining fall of blood glucose in order to estimate the number of future severe hypoglycemia episodes (i.e., preventative care in regards to avoiding sever hypoglycemic episodes) (para [0027]))
creating in a processor a bivariate distribution that maps probability for an upcoming hypoglycemic event in said patient jointly to values of a measure glycemic variability and a measured low blood glucose (BG) of said patient (Figure 5 shows a bivariate distribution that maps the prediction of a hypoglycemic event and their measure blood glucose values and Figure 6 shows the processor)
optimizing in said processor the bivariate distribution to achieve prediction of a predetermined percentage of hypoglycemic events below a predetermined BG value occurring in said patient within a predetermined future time period (Kovatchev teaches the use of optimization of the risk values in order to create threshold percentages that indicate a blood glucose value that indicates occurrence of a hypoglycemic event (para [0089]) and Figure 6 shows the processor))
tracking in said processor a message to said patient when said optimized distribution indicates a certain probability for the occurrence of a hypoglycemic event in said patient within said predetermined future time period, based on SMBG data obtained from said patient (Kovatchev teaches a grid output that uses the SMBG data to determine probability of a risk in the short term (para [0093]) and (In addition to this grid-output, the short term risk method provides a continuous tracking of the risk of imminent hypoglycemia and can be used to sound an alarm when this risk becomes high (para [0095]) and Figure 6 shows the processor))


CLAIM 6-
Kovatchev teaches the limitations of claim 1. Regarding claim 6, Kovatchev further teaches:
wherein said optimizing comprises determining threshold values of said functions that are effective to predict a predefined minimum percentage of all occurrences of hypoglycemic events in said patient (Kovatchev teaches the use of optimization of the risk values in order to create minimum threshold percentages that indicate a blood glucose value that indicates occurrence of a hypoglycemic event (para [0089])


CLAIM 7-
Kovatchev teaches the limitations of claim 6. Regarding claim 7, Kovatchev further teaches:
wherein said percentage is 50% (Kovatchev teaches that the percentage may be categorized as 50% (Table 4, para [0080]))

CLAIM 8-
Kovatchev teaches the limitations of claim 6. Regarding claim 8, Kovatchev further teaches:
wherein a hypoglycemic event is determined to be BG ≤ 50mg/dl (Kovatchev teaches that the hypoglycemic event follows this rule in mM which translates to mg/dl (para [0014]))

CLAIM 9-
Kovatchev teaches the limitations of claim 6. Regarding claim 9, Kovatchev further teaches:

wherein said predetermined future time period is a succeeding 24 hour time period (Figure 5 shows that the predetermined time periods are set by day (i.e., 24 hours)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Kovatchev (US 2003/0212317 A1) in view of “Evaluation of  a New Measure of Blood Glucose Variability in Diabetes” (Kovatchev; hereby referenced as Kovatchev2).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. The obviousness rationale is added below. 


CLAIM 2-
Kovatchev teaches the limitations of claim 1. Regarding claim 2, Kovatchev2 teaches:
wherein the function measuring glycemic variability is Average Daily Risk Range (ADRR) (Kovatchev2 teaches the use of the ADRR to calculate either hypo or hyperglycemia page 2434)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kovatchev to integrate the application of an average daily risk range of glycemic indexes of Kovatchev2 to create a more accurate variability measure that is equally predictive of low and high blood glucose excursions (see: Kovatchev2, page 2433).

CLAIM 3-
Claim 3 shows a generic ADRR equation which is well-known in the art and explicitly taught by Kovatchev2 page 2434. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kovatchev to integrate the application of an average daily risk range of glycemic indexes of Kovatchev2 to create a more accurate variability measure that is equally predictive of low and high blood glucose excursions (see: Kovatchev2, page 2433).

Claims 4-5 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Kovatchev (US 2003/0212317 A1) in view of “Assessment of Risk for Sever Hypoglycemia Among Adults with IDDM” (Kovatchev; hereby referenced as Kovatchev3).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. The obviousness rationale is added below. 

CLAIM 4-
Kovatchev teaches the limitations of claim 1. Regarding claim 4, Kovatchev3 further teaches:
wherein the function measuring low blood glucose is Low Blood Glucose Index (LBGI) (Kovatchev3 page 1872 describes the use of LBGI thresholds when calculating risk categories for severe hypoglycemia) 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kovatchev to integrate the application of a low blood glucose index of Kovatchev3 to create a more accurate indicator for sever hypoglycemic risk (see: Kovatchev3, page 1870).


CLAIM 5-
Claim 5 shows a generic LBGI equation which is well-known in the art and explicitly taught by Kovatchev3 page 1871 in how it is calculated. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kovatchev to integrate the application of a low blood glucose index of Kovatchev3 to create a more accurate indicator for sever hypoglycemic risk (see: Kovatchev3, page 1870).


CLAIM 10-
It’s unclear how the ADRR is further limited by the LBGI, so I’m assuming it wasn’t meant to be limiting the ADRR and is taught by the same art as claim 4 as recited above. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kovatchev to integrate the application of a low blood glucose index of Kovatchev3 to create a more accurate indicator for sever hypoglycemic risk (see: Kovatchev3, page 1870).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626